Citation Nr: 0215441	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  97-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Honolulu, Hawaii


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to August 
1996.  This matter comes to the Board of Veterans' Appeals 
(the Board) on appeal from an August 1997 determination by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Honolulu, Hawaii (the MROC) that the veteran 
was not entitled to an annual clothing allowance.  

This case was previously before the Board in December 1999, 
at which time the Board denied the veteran's claim for an 
annual clothing allowance and denied entitlement to service 
connection for urticaria.  The veteran appealed the Board's 
denial of the clothing allowance to the United States Court 
of Appeals for Veterans Claims (the Court).  Based a Joint 
Motion for Remand, in a July 2000 order the Court vacated the 
Board's December 1999 decision as to the denial of the 
clothing allowance and remanded that issue to the Board for 
further consideration.  The Court dismissed the veteran's 
appeal of the denial of service connection for urticaria, in 
that he had not raised that issue to the Court.

The Board in turn remanded the claim for a clothing allowance 
to the MROC in May 2001 for additional development.  The MROC 
has completed that development and returned the appeal to the 
Board for further consideration.


FINDINGS OF FACT

1.  Service connection has been granted for internal 
derangement of the left knee, status post medial 
meniscectomy.

2.  The VA Chief Medical Director certified that although the 
veteran was prescribed a brace for the left knee, the brace 
did not tend to wear out or tear the veteran's clothing.



CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. 
§ 3.810 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a clothing 
allowance because he wears a brace on his left knee due to 
service-connected disability.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board further finds that development of the issue on 
appeal has proceeded in accordance with the laws and 
regulation.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The MROC provided the veteran a statement of the case in 
October 1997 and a supplemental statement of the case in 
March 2002.  In those documents the MROC informed the veteran 
of the regulatory requirements for establishing entitlement 
to a clothing allowance, and the rationale for determining 
that the evidence he had then submitted did not show that 
those requirements were met.  In the March 2002 supplemental 
statement of the case the MROC informed the veteran of VA's 
duty to notify him of the evidence needed to substantiate his 
claim and to assist him in developing the relevant evidence 
by including the provisions of the amended 38 C.F.R. § 3.159.  

Although the Board's December 1999 decision has no 
adjudicative authority because it was vacated by the Court, 
in that decision the Board nonetheless informed the veteran 
of the regulatory requirements for entitlement to a clothing 
allowance, and the rationale for determining that those 
requirements were not met.  Following the Court's remand, in 
October 2000 the Board informed the veteran of the 
opportunity to submit additional evidence and argument in 
support of his appeal, but no additional evidence was 
submitted.

In the May 2001 remand the Board informed the veteran of the 
conflicts in the available evidence, the evidence required to 
resolve those conflicts, and the additional evidence needed 
to substantiate his appeal.  The Board's remand also 
discussed the VCAA and required the MROC to provide the 
veteran with appropriate notification and development under 
the VCAA.  Following the May 2001 remand, in a July 2001 
notice the MROC informed the veteran of the provisions of the 
VCAA.  The MROC also informed the veteran of the specific 
evidence needed to establish entitlement to the clothing 
allowance, what evidence he was required to submit, and what 
evidence VA would obtain on his behalf.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The MROC notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The MROC has obtained the veteran's service medical records 
and his VA treatment records.  The MROC also obtained a 
certification from the Chief Medical Director regarding the 
veteran's entitlement to a clothing allowance.  This was in 
response to the Board's May 2001 remand.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to the issue on appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Clothing Allowance

A veteran who has a service-connected disability is entitled, 
upon application, to an annual clothing allowance if the 
Chief Medical Director or his/her designee certifies that 
because of such disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear out or tear the 
veteran's clothing.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.

Standard of Review

In the now-vacated December 1999 decision the Board denied 
entitlement to the clothing allowance by finding that the 
claim was not well grounded.  In asking the Court to remand 
the case to the Board, in the Joint Motion the parties found 
that the Board had not applied the proper standard in 
determining whether the claim was well grounded.  In any 
event, the VCAA, which was enacted in November 2000, 
eliminated the concept of a well grounded claim.  The Board's 
current decision will, therefore, apply the current standard 
of review which follows.

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

Evidence of record indicates that the veteran is service 
connection for internal derangement of the left knee, status 
post medical meniscectomy.

The veteran claimed entitlement to a clothing allowance in 
July 1997 due to the use of a knee brace.  He contends that 
he is entitled to a clothing allowance because he has ongoing 
problems with his service-connected left knee for which he 
has to wear a brace.  The veteran further has indicated that 
he was originally provided a brace by the Navy while on 
active duty.  He has not presented any evidence showing that 
use of the brace on his left knee causes his clothing to wear 
out or tear.

In the October 1997 statement of the case the MROC referred 
to a VA Form 21-8679, Eligibility Determination for Clothing 
Allowance, which was received by the Prosthetics and Sensory 
Aids Service in August 1997.  The MROC determined, after a 
review of his medical file, that VA had not issued a brace to 
the veteran.  His request for a clothing allowance was, 
therefore, denied.  That VA Form 21-8679, Eligibility 
Determination for Clothing Allowance, is not of record.

In any event, the evidence indicates that the veteran was 
prescribed a hinged knee brace by a VA physician in March 
1998.  That brace was provided to him in March 1998.  The 
Board therefore finds that the veteran wears a knee brace.

In its December 1999 decision, the Board denied the veteran's 
claim for a clothing allowance as not well grounded because 
"the Chief Medical Director or his designee has not certified 
that because of the veteran's left knee disability, a knee 
brace is worn or used which tends to wear or tear the 
veteran's clothing."  The Board referred to 38 C.F.R. § 3.810 
in support of its conclusion.

The June 2000 Joint Motion for Remand, in essence, indicated 
that 38 C.F.R. § 3.810 "does not address the criteria for 
well grounding a claim for a clothing allowance but rather 
the criteria for entitlement itself." [emphasis added]  
Noting that "the threshold as to whether a claim is well 
grounded is low", the Joint Motion called for the case to be 
remanded to the Board "for further review . . . regarding the 
submission of a well-grounded claim for entitlement to a 
clothing allowance."
The Joint Motion was adopted by the Court in a July 2000 
order. 

As noted by the Board above, in November 2000, the VCAA 
eliminated the concept of a well grounded claim in its 
entirety, thus rendering moot that part of the Joint Motion 
which required the Board to revisit its previous denial of 
the veteran's claim on the basis of well groundedness. 

The Board remanded this case in May 2001 for VCAA compliance 
and so that the MROC could obtain a VA Form 21-8679, 
Eligibility Determination for Clothing Allowance, from the 
Chief Medical Director of VA.  The MROC did so.  
In that document the Chief Medical Director certified that, 
based on review of the veteran's records, the veteran did not 
wear or use a prosthetic or orthopedic appliance which tends 
to wear out or tear his clothing.  Because the medical 
records show that the veteran was prescribed a left knee 
brace, the Board presumes that it was the intent of the Chief 
Medical Director to show that the brace did not cause the 
veteran's clothing to wear out or tear.

The veteran's representative contends that the certification 
from the Chief Medical Director cannot have been based on 
review of the veteran's medical records because the veteran's 
medical chart had been sent to the RO in June 1999.  The 
authorization for the knee brace is, however, a computerized 
record, as would be any treatment records.  The veteran's 
medical chart has been associated with the claims file, and 
shows that he last sought treatment from VA in March 1998, 
when the knee brace was provided.  The RO requested 
additional treatment records, but there was no evidence of 
any additional treatment.  Because the Chief Medical Director 
certified that the determination was based on review of the 
available records, the Board finds the certification to be 
valid.

In the Joint Motion the parties found that the issue of 
whether the veteran's clothing was worn out or torn by the 
use of the knee brace was a factual matter about which the 
veteran is competent to provide evidence (see the Joint 
Motion, page 4).  The Board observes that the Joint Motion 
did not in fact identify any statements made by the veteran 
concerning this matter.  After reviewing the veteran's claim 
and pleadings, moreover, the Board is unable to identify any 
reference made by the veteran to the knee brace causing his 
clothing to wear out or tear.  He has, in fact, based his 
claim of entitlement to the clothing allowance on having to 
wear the knee brace, not on any effect of the knee brace on 
his clothing.  Thus, although the veteran may be competent to 
provide evidence regarding wear and tear on his clothing, he 
has not actually done so, even after having been informed of 
the evidence needed to substantiate his claim and having been 
given the opportunity to submit the required evidence.

The evidence in this case therefore boils down to the 
certification from the Chief Medical Director of VA in the VA 
Form 21-8679, Eligibility Determination for Clothing 
Allowance, dated in May 2001 to the effect that the 
prescribed brace does not cause his clothing to wear out.  
There is no evidence in favor of the veteran's claim, not 
even his own statement.  

In the Joint Motion the parties also found that the MROC and 
the Board had erred in not obtaining a VA Form 21-8679, 
Eligibility Determination for Clothing Allowance, from the 
Chief Medical Director prior to determining the veteran's 
entitlement to the clothing allowance.  As noted above, the 
statement of the case refers to such a document having been 
completed, although the document is not of record.  In any 
event, the Chief Medical Director provided the required 
certification subsequent to the Board's May 2001 remand.  
That defect in development has thus been remedied.

For the reasons shown above the Board finds that although the 
veteran has been prescribed a knee brace, the Chief Medical 
Director did not certify that a prosthetic or orthopedic 
appliance is worn or used which tends to wear out or tear his 
clothing.  The regulatory requirements for establishing 
entitlement to a clothing allowance are not, therefore, met, 
and the preponderance of the evidence is against the claim of 
entitlement to a clothing allowance.  See 38 U.S.C.A. § 1162; 
38 C.F.R. § 3.810.


ORDER

The claim of entitlement to a clothing allowance is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

